      CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 1 of 26



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
__________________________________________
                                                Case No. 20-cv-00801-JRT-LIB

Halverson Wood Products, Inc.,

                         Plaintiff,          RESPONSE TO MOTION FOR
                                             SUMMARY JUDGMENT
      vs.

Classified Systems LLC,
  d/b/a Hammerhead Attachments,

                       Defendant.
______________________________________




                                      -1-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 2 of 26



I.    INTRODUCTION

      Plaintiff Halverson Wood Products, Inc., (“Plaintiff” or “Halverson”) hereby

responds to defendant Classified Systems, LLC’s (“Defendant”) Motion for Summary

Judgment (ECF No. 34) (“Motion”) and the supporting Memorandum of Law (ECF No.

35) (“Memorandum”). As discussed below, Defendant’s motion is contrary to the clear

and unambiguous admonition of the Court in its recent Order denying Defendant’s

similar motion to dismiss. ECF No. 8. Defendant’s Motion is also contrary to the

recently issued scheduling order (ECF No. 32), is premature as it was filed before any

meaningful claim construction or discovery had been taken, and once again improperly

asserts that the Court adopt Defendant’s unilateral claim construction. Similarly to its

previous futile motion to dismiss, Defendant’s present motion is not ripe because its

entirety hinges upon claim construction. In that regard, Defendant’s present motion is in

reality an attempted end-run around the Court’s scheduling order that set a timeline for

claim construction and a Markman hearing; a schedule that Defendant clearly does not

want to have to go through. While it is understood that claim construction is a matter of

law, which the Court can address whenever it wants, there is presently an order in place

setting forth a schedule for claim construction to occur, a schedule with which Defendant

is simply dissatisfied. Aside from Defendant’s preposterous self-serving attitude that

anything other than its claim construction position is outrageous, the present Motion,

including a Rule 11 motion Defendant served upon the undersigned counsel one day after

filing the present Motion, is merely gamesmanship on behalf of Defendant to pursue a




                                           -2-
         CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 3 of 26



different claim construction schedule—or alternatively, Defendant’s failure to properly

request a modification of the scheduling order.

       As each of these is improper under a Motion for Summary Judgment, Defendant’s

Motion must be denied in its entirety.

II.    BACKGROUND1

       On March 25, 2020, Halverson initiated the present proceeding by filing a

Complaint alleging, inter alia, that Defendant’s Hammerhead SSP-180 Pro Firewood

Processor product (hereinafter “the Accused Product) infringes at least one claim of U.S.

Pat. No. 7,669,618 (hereinafter “the ’618 patent”). ECF Nos. 1; 1-1, Ex. A.

       Attempting to resolve the matter amicably prior to serving the Complaint, the

undersigned counsel reached out to Defendant’s counsel via letter, requesting that

Defendant comply with Halverson’s prior demands or face litigation. On April 14, 2020,

Defendant responded by accusing both Halverson and the undersigned counsel of having

violated Rule 11 of the Federal Rules of Civil Procedure, based entirely upon its own

narrow interpretation of the claim language, namely, that the “loading apparatus” of

claims 1 and 13 being “rigidly mounted” to the support structure could only be construed

as the loading apparatus being entirely rigid unto itself. (DuFault Decl. ¶ 2, Ex. 1).

Hammerhead asserted that comments made by Halverson during the prosecution of the

’618 patent disclaimed any pivoting of the “loading apparatus.” Defendant’s counsel

therefore gave Halverson until April 24, 2020, to either voluntarily withdraw the


1
  In its Memorandum (ECF No. 35), Defendant included a section entitled “Statement of
Material Facts.” Such a statement is not required by this District’s Local Rules, nor is Halverson
required to specifically respond thereto.


                                               -3-
         CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 4 of 26



Complaint or face a Rule 11 motion for sanctions. Upon review, Halverson determined

Defendant’s accusations to be baseless, and on April 25, 2020, Defendant was served

with the Complaint via Summons, with Defendant’s deadline to answer or otherwise

respond being May 18, 2020.

       On April 27, 2020, the undersigned counsel for Halverson responded to

Defendant’s April 14, 2020, letter, explaining how Defendant’s reliance upon the

prosecution history of the ’618 patent was taken entirely out of context, and that

Defendant’s narrow claim interpretation of “loading apparatus” was erroneous. Id., ¶ 3,

Ex. 2. Halverson explained that there was nothing in the ’618 prosecution history that

“…narrows the otherwise plain meaning of loading apparatus to require it to mean that

the entirety of the loading apparatus itself must be rigid or fixed, especially in relation to

itself.” Id. Nothing was heard from Defendant until the morning of May 18, 2020, the

deadline for Defendant to answer or otherwise respond to the Complaint. Defendant then

for the first time indicated that it intended to file that day a motion to dismiss under Fed.

R. Civ. P. 12(b)(6), and that it was contacting Halverson simply to comply with L.R.

7.1(a) prior to doing so. Upon reviewing Defendant’s proposed motion, it was clear that

Defendant’s motion was not proper under Rule 12(b)(6) as Defendant was not alleging

that the Complaint itself was improperly plead, but was instead attempting to conduct

claim construction. Prior to Defendant filing its motion, Halverson responded that day,

indicating that any such motion would be futile because (1) the Complaint clearly had

“…alleged all the necessary legal requirements showing that it is entitled to relief…

under Fed. R. Civ. P 12(b)(6)[,]” and (2) that the motion to dismiss called for


                                             -4-
         CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 5 of 26



impermissible claim construction at the initial pleading stage. Id., ¶ 4, Ex. 3. Moreover,

Halverson again reiterated that “…nothing in [the ’618 patent] claims… narrows the

otherwise plain meaning of [“loading apparatus”] to require it to mean that the entirety of

the loading apparatus itself must be rigid or fixed, especially in relation to itself.” Id.

       Defendant nonetheless proceeded with filing its futile motion (ECF Nos. 8, 9),

which was unsurprisingly denied as not being ripe. ECF No. 24. In so doing, the Court

clearly stated:

       [Defendant’s] arguments ask the Court to venture into claim construction at the
       motion to dismiss stage, but Classified’s disputed interpretation of the limitations
       in Claim 1 of the ’618 Patent cannot be considered until a Markman hearing on
       claim construction.” (emphasis added) Id., at 7.

       On December 8, 2020, the parties filed a joint Rule 26(f) Report setting out, inter

alia, a proposed schedule on claim construction. ECF No. 28. In preparing this report, at

no time did Defendant raise any objections with the proposed schedule, and in fact

counsel for Defendant provided his assent thereto as the report was jointly signed prior to

being filed with the Court. On December 14, 2020, the Court issued a scheduling order

essentially adopting the parties’ proposed discovery dates relating to claim construction.

ECF No. 32, ¶ (e). Further, prior to Defendant filing the present Motion, the only item on

the scheduling order that had been completed was service of Plaintiff’s infringement

contentions upon Defendant. In fact, at the time of this writing, the parties have not yet

even exchanged a listing of claim terms either party contends needs be construed.

DuFault Decl., ¶ 9. The exchange of claim terms is not scheduled to occur until March 8,




                                              -5-
            CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 6 of 26



2021. See, ECF No. 32, Sched. Order, ¶ (e)(3)(A). In that regard, no meaningful claim

construction has yet been conducted in this matter, especially no Markman hearing.

          Moreover, on February 10, 2021, one day after filing the present Motion,

Defendant served upon the undersigned counsel a Memorandum of Law in Support of

Rule 11 Motion2 (“Rule 11 Memorandum”), which begins “[n]o reasonable and

competent attorney would believe Halverson’s Infringement Contentions.” Id., ¶ 5, Ex. 4.

While at times incoherent, the Rule 11 Memorandum essentially repeats the same

mischaracterization of Halverson’s infringement contentions as contained in the present

Memorandum, concluding that not only is Defendant’s interpretation of “loading

apparatus” the only interpretation allowed, but any other interpretation is sanctionable

conduct under Fed. R. Civ. P. 11.

          From the onset of this matter, Defendant has engaged in intimidation tactics in the

apparent hope that Halverson will simply walk away, all so Defendant can continue with

its infringing behavior unabated. Add to that its prior futile motion to dismiss, and its

present Motion right on the heels thereof raising the very same issues, it is clear that

Defendant is simply engaging in gamesmanship.

III.      DEFENDAN’T MOTION IS PREMATURE

          The party moving for summary judgment has the burden of demonstrating the

absence of any genuine issue of material fact and that it is entitled to a judgment as a

matter of law. See Celotex Corp. v. Catrett, 477 U.S. 317 (1986). A party opposing a

summary judgment motion may request that a district court defer considering the motion


2
    No actual motion was served, as is required by Fed. R. Civ. P. 11(c)(2).


                                                  -6-
          CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 7 of 26



or deny it, allow time to obtain affidavits or declarations or to take discovery, or issue any

other appropriate order when it “…cannot present facts essential to justify its opposition.”

Fed. R. Civ. P. 56(d). “[S]ummary judgment [should] be refused where the nonmoving

party has not had the opportunity to discover information that is essential to his

opposition.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 n.5, 106 S. Ct. 2505, 91

L. Ed. 2d 202 (1986).

       A.     Defendant’s Motion Is A Veiled Motion to Reconsider

       Defendant’s present premature Rule 56 Motion comes on the heels of its prior, and

futile, Rule 12(b)(6) motion to dismiss, a motion that raised the exact same issues as the

present Motion. That motion was denied, in part, because Defendant was attempting to

perform claim construction prior to the Markman hearing. (“[D]isputed interpretation of

the limitations in Claim 1 of the ’618 Patent cannot be considered until a Markman

hearing on claim construction.” ECF No. 24, at 7.) Defendant now asserts that its present

Motion is ripe because it has since been served with Halverson’s infringement

contentions. Specifically, Defendant relies upon what Halverson has asserted as the

“loading apparatus” in the Accused Product as grounds for the ripeness of its present

Motion.     However, none of this is new information to Defendant.           Defendant was

reasonably put on notice of these infringement contentions even prior to Defendant filing

its futile motion to dismiss. For example, from Halverson’s April 27, 2020, letter, to

Defendant:

       [T]he loading apparatus of the [Accused Product] is required to be at least rigidly
       mounted to the support structure so as to pivot with the support structure, as that is
       required to position the grapple over timber. Further, the grapple itself is not


                                             -7-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 8 of 26



      directly attached to the support structure; instead, it attaches to the portion of the
      loading apparatus rigidly mounted to the support structure. (DuFault Decl., Ex 2.)

In other words, the information which Defendant now asserts as the reason sine qua non

supporting the filing of its present Motion was in Defendant’s possession even before it

filed its previous motion to dismiss; a motion which raised the very same issues as the

present Motion. In that regard, Defendant’s present Motion is nothing more than a veiled

Motion to Reconsider filed in contravention of the Local Rules which requires the

Court’s permission to file, wherein Defendant would have had to have shown compelling

circumstances in order to obtain such permission. See, LR 7.1(j). Defendant complied

with none of these requirements before filing its present Motion.       Instead, Defendant

wastes both Halverson’s and the Court’s time in simply re-arguing its previous

arguments, which the Court has already clearly indicated would not be ripe until a

Markman hearing had been conducted.

      B.     Defendant Has Not Yet Responded To Discovery Requests Served
             Prior To Its Motion

      The Federal Circuit has “expressly rejected the contention that if a patent describes

only a single embodiment, the claims of the patent must be construed as being limited to

that embodiment… because persons of ordinary skill in the art (“POSITA”) rarely would

confine their definitions of terms to the exact representations depicted in the

embodiments.” Phillips, 415 F.3d at 1323. The level of ordinary skill is a function of

many factors, including: “(1) the educational level of the inventor; (2) type of problems

encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which

innovations are made; (5) sophistication of the technology; and (6) educational level of


                                            -8-
            CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 9 of 26



active workers in the field.” Daiichi Sankyo Co. Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256

(Fed. Cir. 2007) (citation omitted); see also Custom Accessories, Inc. v. Jeffrey-Allan

Indus., Inc., 807 F.2d 955, 962-63 (Fed. Cir. 1986).

         Discovery has only recently opened, and prior to Defendant filing its present

Motion, Halverson served Defendant with its first discovery requests. DuFault Decl., ¶¶

6, 7; Exs. 5 and 6. Defendant has not yet responded to those requests, and the responses

are not due until after Halversons’s present Response is due. Information sought through

Plaintiff’s first set of discovery requests include, inter alia, identifying Defendant’s

current position regarding what constitutes a POSITA pertaining to the claimed subject

matter of the patent in suit. Id., Ex. 5, Interrog. No. 11. The requested information is

necessary to properly perform claim construction analysis. Further, no depositions have

been taken, let alone even scheduled. Without having received responses to its discovery

requests, nor given the opportunity to conduct any depositions, Plaintiff is unable to

present facts essential to justify its opposition to Defendant’s Motion, including facts

related to how a POSITA would understand the claims. Defendant’s Motion should be

denied, or alternatively deferred until discovery can be taken.3 See, Fed. R. Civ. P. 56(d).

         C.      No Court-Ordered Claim Construction Has Taken Place

          In its premature Motion, Defendant’s non-infringement arguments rely entirely

upon its own unilateral, self-serving claim construction. However, the Court has not yet

ruled on the construction of any claim terms. As mentioned, the parties have not yet even

exchanged a listing of claim terms to construe. Nonetheless, Defendant has identified


3
    DuFault Decl., ¶¶ 8 – 13.


                                             -9-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 10 of 26



certain claim terms and now attempts to unilaterally construe them in a manner of its own

choosing. At this early stage in the litigation process, not only is such an attempt

improper, but contrary to the scheduling order. See, e.g., ECF No. 32, ¶ (e). Defendant’s

premature Motion, wherein it is requesting the Court perform claim construction on a

basis other than that as delineated by the current scheduling order, is essentially a request

to modify that scheduling order. However, Defendant has not at all followed procedure

as laid out in Local Rule 16.3, Modification of a Scheduling Order. For example, LR

16.3(a) requires that any modification of the scheduling order must be done on motion, in

accordance with LR 7.1(b)—which itself requires, before the filing of any non-

dispositive motion, that the parties conduct a meet-and-confer per LR 7.1(a), something

which Defendant did not do. Further, LR 16.3(b) requires that the party moving for a

modification of the scheduling order “…must: (1) establish good cause for the proposed

modification: and (2) explain the proposed modification’s effect on any deadlines.”

Again, Defendant has done none of this. In filing its premature Motion, before any

meaningful claim construction or discovery has been conducted in accordance with the

present scheduling order, Defendant is simply doing an end-run around the same.

Clearly, Defendant does not want to conduct claim construction, nor a Markman hearing,

in accordance with the Court’s scheduling order.

       Proper construction of the claims is essential to Halverson in order to fully

respond to Defendant’s Motion. Defendant’s early, premature Motion should be outright

denied as being contrary to not only the Court’s clear instructions that the issues raised

therein could not be considered until a Markman hearing had been conducted, but as an


                                            -10-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 11 of 26



inappropriate request to modify the present scheduling order in contravention to LR 16.3.

Alternatively, Defendant’s Motion should at least be continued under Fed. R. Civ. P.

56(d) until proper claim construction and a Markman hearing has been completed in

accordance with the Court’s scheduling order.

IV.    CLAIM CONSTRUCTION

       Even if the Court proceeds on the merits of Defendant’s premature Motion, it

should not adopt Defendant’s erroneous constructions. “[A] bedrock principle of patent

law [is] that the claims of a patent define the invention to which the patentee is entitled

the right to exclude.” Innova/Pure Water v. Safari Water Filtration, 381 F.3d 1111, 1115

(Fed. Cir. 2004) (citations omitted). An infringement analysis therefore includes a two-

step process in which first the correct claim scope is determined, followed by comparing

the properly construed claim to the accused device to determine whether all of the claim

limitations are present. Techsearch, L.L.C. v. Intel Corp. 286 F.3d 1360, 1371 (Fed. Cir.

2002). Patent claims “describe and point out the invention by a series of limiting words

or phrases (limitations).” Corning Glass Works v. Sumitomo Elec. USA Inc., 868 F.2d

1251, 1258 (Fed. Cir. 1989).      Claim construction is an issue of law for the court.

Markman v. Westview Instr., 517 U.S. 370, 391 (1996). Claim construction is driven by

the intrinsic evidence, i.e., the claims, the specification, and the prosecution history.

Phillips v. AWH Corp., 415 F.3d 1303, 1313 (Fed.Cir. 2005) (en banc). Claim terms are

given their ordinary meaning as understood by a POSITA in light of the intrinsic

evidence. Id. at 1312-13.




                                           -11-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 12 of 26



       However, a “patentee is entitled to the full scope of his claims, and [courts] will

not limit him to his preferred embodiment or import a limitation from the specification

into the claims.” Kara Tech. Inc. v. Stamps.com Inc., 582 F.3d 1341, 1348 (Fed.Cir.

2009); see also, Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed.Cir. 2005) (Courts

must not “import[] limitations from the specification into the claim.”). “[C]laims, not

specification embodiments, define the scope of patent protection.” Kara Tech., 582 F.3d

at 1348.    Limiting claims to a preferred embodiment, i.e., disavowing broad scope,

“requires that the specification or prosecution history make clear that the invention does

not include a particular feature, or is clearly limited to a particular form of the invention.”

Hill-Rom Servs., Inv. v. Stryker Corp., 755 F.3d 1367, 1371-72 (Fed.Cir. 2014) (citations

omitted).   “The standards for finding … disavowal are exacting” and require clear

indication the invention “requires” a feature. Id. at 1371; Cf. Andersen Corp. v. Fiber

Composites, LLC, 474 F.3d 1361, 1367 (Fed.Cir. 2007). In short, any narrowing or

disclaimer must be “clear and unambiguous.” Omega Eng'g, Inc. v. Raytek Corp., 334

F.3d 1314, 1323-25 (Fed.Cir. 2003).

       Generally, “the interpretation to be given a term can only be determined and

confirmed with a full understanding of what the inventors actually invented and intended

to envelop with the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d

1243, 1250 (Fed. Cir. 1998). To avoid improperly importing limitations into the claims,

“it is important to keep in mind that the purposes of the specification are to teach and

enable those of skill in the art to make and use the invention and to provide a best mode

for doing so.” Phillips, 415 F.3d at 1323. Thus, when reviewing the intrinsic evidence to


                                             -12-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 13 of 26



construe the claims, courts must “strive to capture the scope of the actual invention,

rather than strictly limit the scope of claims to disclosed embodiments or allow the claim

language to become divorced from what the specification conveys is the invention.”

Retractable Techs., 653 F.3d at 1305 (citing Phillips, 415 F.3d at 1323-24). Thus, the

Federal Circuit has “expressly rejected the contention that if a patent describes only a

single embodiment, the claims of the patent must be construed as being limited to that

embodiment.” Phillips, 415 F.3d at 1323; see also Liebel-Flarsheim Co. v. Medrad, Inc.,

358 F.3d 898, 906 (Fed. Cir. 2004) (“Even when the specification describes only a single

embodiment, the claims of the patent will not be read restrictively unless the patentee has

demonstrated a clear intention to limit the claim scope using ‘words or expressions of

manifest exclusion or restriction.’” (quoting Teleflex, Inc. v. Ficosa N. Am. Corp., 299

F.3d 1313, 1327 (Fed. Cir. 2002))); accord Cont’l Circuits LLC v. Intel Corp., 915 F.3d

788, 797-800 (Fed Cir. 2019) (declining to read limitation into claim terms that were

given the “plain and ordinary meaning”).

       Finally, as previously discussed herein, claims are to be construed from the

viewpoint of a POSITA at the time of the invention. Phillips, 415 F.3d at 1313. The level

of ordinary skill is a function of many factors, including: “(1) the educational level of the

inventor; (2) type of problems encountered in the art; (3) prior art solutions to those

problems; (4) rapidity with which innovations are made; (5) sophistication of the

technology; and (6) educational level of active workers in the field.” Daiichi Sankyo Co.

Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007) (citation omitted); see also




                                            -13-
           CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 14 of 26



Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962-63 (Fed. Cir.

1986).

         A.      Defendant Improperly Construes the Term “Loading Apparatus”

         Throughout the entirety of its Memorandum, Defendant continuously—and

erroneously—asserts that the “rigidly mounted” aspect of claims 1 and 13, with respect to

the “loading apparatus,” means that the entirety of the loading apparatus is rigid. This is

incorrect. In effect, Defendant is guilty of the very thing it has (wrongfully) accused

Halverson of doing, namely, rewriting the claims to include limitations that simply are

not there. In this instance, Defendant rewrites claims 1 and 13 to include the limitation

“entire” with respect to the “loading apparatus.” (“[T]he claim limitation that ‘said

loading apparatus is rigidly mounted… to pivot with [the] support structure…,” must

properly be construed to mean ‘said [entire] loading apparatus….” Memorandum, ECF

No. 35 at 3). However, not only is there no support for reading this limitation into the

claim, but by doing so Defendant frustrates the claim as it makes the “loading apparatus”

essentially unworkable.

         Moreover, throughout the entirety of its analysis, Defendant makes no attempt to

consider or analyze the claim language from the viewpoint of a POSITA at the time of

the invention. See, e.g., Phillips, 415 F.3d at 1313.       In fact, Defendant made no attempt

to even define a POSITA.4 Defendant instead relies upon conclusory assertions of its

own, which is wholly improper at this stage as not only has there been essentially no

claim construction conducted in accordance with Court’s scheduling order, but no


4
    Defendant has not yet responded to Halverson’s interrogatory requesting this information.


                                                -14-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 15 of 26



opportunity has been given to consider the claims from the position of a POSITA,

including the opportunity to consult with and/or provide the report of an expert, despite

the scheduling order clearly allowing the parties to do so. See, ECF No. 32, ¶ (e)(3)(D).

                1.       Infringement Contentions Are Not Proposed Claim Construction

       Defendant begins its flawed analysis by asserting that Halverson, through its

infringement contentions, proposed “…to construe ‘said loading apparatus’ as ‘[a portion

of] said loading apparatus….” However, and has been discussed several times herein, the

parties have not yet even exchanged claim terms, let alone put forth proposed claim

construction.        In that regard, Defendant’s reliance upon Halverson’s infringement

contentions, exclusively, is improper. Infringement contentions are not meant to present

the exact wording of proposed constructions. The purpose of infringement contentions is

so that the plaintiff can put forward its theory of the case early on so as to avoid

gamesmanship throughout discovery; infringement contentions do not set forth proposed

construction of claims terms, which is a distinctly separate matter.         For example,

paragraph (e)(1) of the scheduling order sets forth the parameters of plaintiff’s claim

chart (i.e., infringement contentions), and nothing stated therein requires the proposed

construction of any claim terms. ECF No. 32, at 4. The procedures related to proposed

construction of claim terms is dictated at paragraph (e)(3) of the scheduling order, and the

parties have not exchanged, nor are even scheduled to exchange, claim terms until March

8, 2021, wherein proposed constructions are not due until March 22. Id. While Halverson

reserves its right to adopt proposed construction in accordance with the scheduling order,




                                             -15-
           CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 16 of 26



Defendant’s entire reliance upon Halverson’s infringement contentions at this stage is

simply misplaced.

                2.     The Term “Apparatus” Need Not Be Construed.

         One of Defendant’s obvious errors in its Memorandum is that it spends no time

discussing construction of the term “apparatus,” and for obvious reasons. In order to

support its non-infringement theory, that the loading apparatus is entirely rigid unto itself,

or alternatively, that its “grapple” is the only item that can considered a “loading

apparatus,” Defendant looks past the plain and ordinary meaning of the term “apparatus”

which includes: “a set of materials or equipment designed for a particular use…;”5 “a

group or combination of instruments, machinery, tools, materials, etc., having a particular

function or intended for a specific use…;” or “any complex instrument or mechanism for

a particular purpose.”6 The commonality shared between each of these dictionary

definitions is that an apparatus comprises more than one part, and is not limited to a

single part per se. There is nothing in the claims themselves that would detract from the

common and ordinary meaning of that term. Nor does the specification teach away from

the common and ordinary meaning. In that regard, the term “apparatus” need not be

construed, and it should be given its plain and ordinary meaning.

                3.     Defendant Improperly Construes “Said Loading Apparatus” To
                       Mean the “Entire Loading Apparatus.”


         Regarding the term “Said Loading Apparatus,” the entirety of Defendant’s non-

infringement analysis pivots (no pun intended) upon its unilateral construction that the
5
    See: https://www.merriam-webster.com/dictionary/apparatus last accessed March 1, 2021.
6
    See: https://www.dictionary.com/browse/apparatus last accessed March 1, 2021.


                                              -16-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 17 of 26



“loading apparatus” is rigid unto itself. But such a construction is erroneous. There are

two instances of the term “rigidly” found in either of independent claim 1 or 13; each

instance is in connection with how one element mounts to another element. In the first

instance, the support structure is “rigidly mounted” to the skid steer loader. In the second

instance, the loading apparatus is in turn “rigidly mounted” to the support structure. In

other words, the “rigidity” element modifies the mounting aspect of the support structure

and the loading apparatus, not characteristics of the structures themselves.

       As defined by each of claims 1 and 13, the purpose of the loading apparatus being

“rigidly mounted” to the support structure is so that the loading apparatus pivots “…with

said support structure about said skid steer loader vehicle….” In other words, if the

support structure is tilted or pivoted by action of the skid steer loader, the loading

apparatus also moves in like manner.        There is no language in any of the claims

indicating that the loading apparatus itself is rigid, or that the “entire” loading apparatus

must be rigid unto itself.

       In its Memorandum, Defendant heavily relies upon the prosecution history of the

’618 patent to improperly assert claim prosecution disclaimer. Defendant asserts that,

based upon arguments Halverson made responsive to a prior-art rejection, “loading

apparatus” must be construed to be entirely rigid unto itself. However, a closer reading of

the pertinent prosecution history does not support this. First, responsive to an Office

Action in which U.S. Pat. No. 3,862,651 (“Heikkinen”) was cited in a novelty rejection,

Halverson amended claims 1 and 16 (the latter which issued as claim 13) to define the

invention as having, inter alia, a loading apparatus “rigidly mounted to said support


                                            -17-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 18 of 26



structure to pivot with said support structure about said skid steer loader vehicle….” ECF

No. 34-2 at 28 – 29. In support of the amendment, Halverson stated:

       …Heikkinen utilizes a trailer type vehicle which is not capable of pivoting the
       support frame, the arms (reference numerals 20 and 21) are required to pivot about
       the support frame when loading timber onto the conveyor. In addition to the
       referenced figure, the functioning of the arms is clearly stated in Hiekkinen,
       column 2 paragraph starting on line 9, “More specifically, loading rack 12
       comprises a pair of arms 20 and 21 that are adjustable and extendible to rest on
       the ground when the machine 10 is to be loaded with timbers. … Loading rack 12
       is pivotally mounted to frame 11 by a pair of pin joints 22 so that by application
       of pressure to hydraulic ram 24 the loading raises loading rack 12 so the timbers
       or rack 12 can be slid onto bed 13. (bolded emphasis added) Id., at 29.


It was in this context that Halverson amended claims 1 and 13 to define how the loading

apparatus mounted to the support structure.       Whereas Hiekkinen taught a pivotally

mounted loading apparatus, Halverson’s invention taught a rigidly mounted one (i.e., one

that did not pivot at the mounting point to the support structure). Again, the focus here

is on the mounting of the loading apparatus to the support structure, not whether the

loading apparatus is rigid unto itself. Moreover, as can been seen in the below Figure 1

of Heikkinen, arms 20 and 21 (which form a part of loading rack 12) do not pivot with

respect to themselves; in other words, Heikkinen’s “loading apparatus” is entirely rigid.




                                           -18-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 19 of 26



Clearly, Halverson’s amending of the claims to define the invention as having a rigidly

mounted loading apparatus was to distinguish itself from the pivotal mounting nature of

Heikkinen’s loading rack, and not to distinguish from Heikkinen’s already rigid arms. It

would make no sense to amend the claims to define the invention as having the loading

apparatus be entirely rigid unto itself to overcome a novelty rejection when the

referenced prior art had a rigid loading apparatus. It is in this proper context that the

following passage from the Amendment should be read:

       The loading apparatus … rigidly extends from the support structure in a non-
       pivotal manner with respect to the support structure. The loading apparatus is
       pivoted by the skid steer loader vehicle when pivoting the support frame to load
       the conveying unit… with lumber…. Heikkinen would have no reason or
       motivation to pivot the support frame since the arms shown in Hiekkinen already
       are pivotally mounted. (emphasis added) Id.


Contrary to Defendant’s erroneous assertion, the aforementioned does not at all require

that the loading apparatus be entirely rigid unto itself. The distinguishing characteristic

between Halverson’s invention and that of Heikinnen was how the loading apparatus

mounted to the support structure, wherein the overall structure of the loading apparatus

itself was irrelevant. Moreover, “rigidly extends” clearly refers to the mounting aspect,

and does not at all require that all other parts of the loading apparatus past that extension

must be rigid.

       Defendant argues for a narrowing claim construction that would say that “rigidly

mounting” means that not only is the mounting rigid but also every subcomponent of the

“apparatus” even though the claims do not explicitly recite that. By way of analogy to a

hypothetical flagpole apparatus, one could have a flagpole “rigidly mounted” to the


                                            -19-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 20 of 26



ground, but the remainder of the flagpole apparatus can still have ropes and pulleys that

move/operate relative to the pole to raise a flag up the pole. Defendant is simply trying to

improperly read-in a negative limitation to the plain and ordinary meaning of “loading

apparatus” by requiring that the entirety of the apparatus must be rigid.

              4.     Defendant Bizarrely Asserts That Any Construction Of “Loading
                     Apparatus” Other Than Their Own Is Sanctionable

       Defendant asserts that Halverson’s infringement contentions “stretch the bounds

of reasonableness,” citing Raylon, LLC v. Complus Data Innovations, Inc., 700 F.3d

1361, 1366 (Fed. Cir. 2012). ECF No. 29, Memo. at 29. However, the facts of that case

are clearly distinguished from the present. In Raylon, the plaintiff contended that the

term “pivotally mounted,” in relation to a display on a handheld device, covered a non-

pivotal fixed-display because the user could “pivot” the display relative to the user by

manipulating the entire handheld device with the user’s hand or arm. That is in no way

even analogous to the present matter. Here, the issue is whether the “loading apparatus”

is rigidly mounted to the support structure—it is—and not whether such mounting is

pivotal to the ground and/or the user, which in this instance would have to include the

driver of the skid steer loader. Halverson’s infringement contentions assert nothing of the

such. Instead, Halverson’s contentions not only identify what it asserts to be the “loading

apparatus” of the Accused Product, but also identify the portion of the “loading

apparatus” that rigidly mounts to the support structure.

       Defendant nonetheless complains that Halverson’s infringement contentions are

flawed because they identified “the portion” of the loading apparatus that rigidly mounts




                                            -20-
           CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 21 of 26



to the support structure, and not the entire apparatus. However, Defendant’s reasoning on

this is nonsensical. Returning to the flagpole apparatus analogy, it is beyond dispute that

one end of the flagpole itself is in contact with the ground in order for the flagpole to be

rigidly mounted thereto, especially if the flagpole is to retain its vertical orientation as the

purpose of a flagpole is to raise flags above the ground and into the air. Obviously, if the

entirety of the flagpole were “rigidly mounted” to the ground, it would cease to exist as a

flagpole as it would have to be situated horizontally, its entire length being in contact

with the ground in order for its entirety to be “rigidly mounted.” Clearly, Defendant’s

assertion on this point is erroneous.

         Halverson’s infringement contentions clearly identified the structure of the

Accused Product it contends meets the “loading apparatus” element, as shown below in

connection with claim 17. ECF No. 34-4 at 6.




7
    Halverson’s infringement contentions for claim 13 are essentially the same.


                                                -21-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 22 of 26



       Halverson’s infringement contentions further identified where the “loading

apparatus” is “rigidly mounted” to the support structure, as shown below (Id. at 7) :




       As shown in the second and third images above, what Halverson contends is the

“loading apparatus” pivots with the support structure about the skid steer loader vehicle

via the skid steer loader vehicle.     Only by the “loading apparatus” being “rigidly

mounted” to the support structure is the loading apparatus allowed to pivot with the

support structure via the skid steer loader to position the loading apparatus, which

includes the grapple, to retrieve lumber. As such, these contentions are entirely

reasonable and Defendant’s assertion to the contrary simply has no support.



                                           -22-
           CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 23 of 26



         Finally, there is clearly a dispute of material fact regarding Defendant’s assertion

that its “loading apparatus” consists only of the grapple, and no other structure—an

assertion Halverson denies. See, e.g., ECF No. 35, Memo. at 27 – 28. Such factual

inquiry, at least at this stage, cannot be settled through summary judgment, and

Defendant’s Motion must be denied.

         B.      Defendant Improperly Construes the Term “Attached”

         Defendant asserts that the “plain and ordinary meaning” of the term “attached” in

connection with the “conveyor unit” of claims 1 and 13 of the ’618 patent can only be

construed as “connected directly.” ECF No. 35 at 32. In so doing, though, Defendant

once again is guilty of what it accuses Halverson of doing in connection with its

infringement contentions, namely that Defendant is attempting to insert a limitation into a

claim that is simply not there.

         In its analysis, Defendant makes no attempt to consider or analyze the claim

language from the viewpoint of a POSITA at the time of the invention. See, e.g., Phillips,

415 F.3d at 1312-13 (Claim terms are given their ordinary meaning as understood by a

POSITA in light of the intrinsic evidence.). For example, an ordinary and customary

definition of “attach” includes: to fasten or affix; join; connect.8 Such a meaning does

not, in and of itself, require that such attachment be “direct.”

         In fact, as was discussed in connection with Defendant’s construction of “loading

apparatus,” Defendant made no attempt whatsoever to even define a POSITA. Instead,

Defendant performs a slight-of-hand, first by asserting that the claims themselves


8
    See, https://www.dictionary.com/browse/attach last accessed March 2, 2021.


                                               -23-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 24 of 26



“confirm” that “attached” means “connected directly,” even though there is not a single

instance in the claims where the term “directly” modifies the term “attached.”9             Then,

Defendant jumps to the specification in an attempt to import the “direct” limitation into

the claims, indicating that the drawings show the conveyor unit “directly attached” to the

support structure. However, this is entirely improper. A “patentee is entitled to the full

scope of his claims, and [courts] will not limit him to his preferred embodiment or import

a limitation from the specification into the claims.” Kara Tech. Inc. v. Stamps.com Inc.,

582 F.3d 1341, 1348 (Fed.Cir. 2009). “[C]laims, not specification embodiments, define

the scope of patent protection.” Kara Tech., 582 F.3d at 1348. Defendant finally throws

its hands up, insisting that because the prosecution history provided no insight to the

meaning “attached,” then its construction of “connected directly” must be adopted. This

makes no sense. For example, by way of analogy, employing Defendant’s logic, a leaf

cannot be considered attached to a tree because the leaf first attaches to a branch.

Alternatively, and again by way of analogy, employing Defendant’s logic, a hand is not

attached to the body of a person because the hand is first attached to an arm. Clearly,

such reasoning is erroneous.

       Defendant also cites two cases out of California, one from the Northern District

and the other from the Southern District, to support its construction of “connected

directly.” However, neither case is controlling authority in this District. More important,




9
 The term “directly” is found in claims 12 and 16 of the ’618 patent to describe the relative
position of the ram, so clearly the patentee was aware of and used that term when it intended to
do so.


                                               -24-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 25 of 26



the claim construction determinations were arrived at after claim construction and a

Markman hearing had taken place. That is simply not the case here.

       In short, the claim term “attached” cannot be construed at this stage of litigation as

no discovery related to claim construction has been allowed to proceed. This includes

discovery related to what Defendant considers to be a POSITA, which is needed to

consider the claim language from the viewpoint of a POSITA at the time of the invention.

       Alternatively, if the Court adopts Defendant’s narrow construction of the term

“attached,” Halverson respectfully requests leave to amend its infringement contentions

to include, with respect to the conveyor unit, infringement under the doctrine of

equivalents. Contrary to Defendant’s assertion in its Memorandum, the doctrine of

equivalents is available to Halverson on this point as none of the amendments to the

claims 1 or 13 touched on the conveyor unit, and prosecution history estoppel does not

apply. See, Aquatex Industries, Inc. v. Techniche Solutions, 479 F.3d 1320, 1325-27

(Fed. Cir. 2007).

IV.    CONCLUSION

       Based upon the foregoing, summary judgment is not proper at this time.

Defendant’s unilateral claim constructions, made outside the Court’s scheduling order,

and prior to conducting a Markman hearing, are premature and do not stand up to

scrutiny. As the entire basis for Defendant’s non-infringement analysis depends upon the

adoption of its unilateral claim construction, constructions the Court should not adopt,

Defendant’s motion for summary judgment of non-infringement fails. As such, the Court

should deny Defendant’s Motion in its entirety or, alternatively, defer considering


                                            -25-
        CASE 0:20-cv-00801-JRT-LIB Doc. 38 Filed 03/02/21 Page 26 of 26



Defendant’s Motion under Fed. R. Civ. P. 56(d) at least until 21 days after the Court

issues a Claim Construction ruling.



Dated: March 2, 2021                           Respectfully submitted,

                                         By: s/Dustin R. DuFault
                                             Dustin R. DuFault (302,776)
                                             DuFault Law Firm, P.C.
                                             PO Box 1219
                                             Minnetonka, MN 55345
                                             Tel: (952) 935-4392
                                             Fax: (866) 936-4542
                                             Dustin@DuFault-Law.com

                                               ATTORNEY FOR PLAINTIFF
                                               Halverson Wood Products, Inc.




                                        -26-
